Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and is effective as of the
20th day of September, 2012 (the “Effective Date”), by and between Kindred
Healthcare Operating, Inc., a Delaware corporation (the “Company”), and Benjamin
A. Breier (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Executive is employed by the Company, a wholly-owned subsidiary of
Kindred Healthcare, Inc. (“Parent”), and the parties hereto desire to provide
for the terms of Executive’s continued employment by the Company on the terms
and conditions set forth in this Agreement; and

WHEREAS, Executive and the Company are parties to an Employment Agreement dated
May 17, 2012 (the “2012 Employment Agreement”); and

WHEREAS, Executive and the Company wish to enter into this Agreement, which,
effective as of the Effective Date, shall supersede, in its entirety, the 2012
Employment Agreement and the 2012 Employment Agreement shall cease to be of
force and effect as of such date; and

WHEREAS, the Executive Compensation Committee of the Board of Directors of the
Parent has determined that it is in the best interests of the Company to enter
into this Agreement.

NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements contained herein, and intending to be legally bound hereby, the
Company and Executive agree as follows:

1. Effectiveness of Agreement. The Company and Executive hereby acknowledge and
agree that the terms and conditions of this Agreement shall become effective as
of the Effective Date and this Agreement shall supersede, in all respects, the
2012 Employment Agreement and the 2012 Employment Agreement shall be null and
void and of no further force and effect. Any other agreements related to
existing equity awards held by Executive are not modified in any manner by this
Agreement.

2. Employment. The Company hereby agrees to employ Executive and Executive
hereby agrees to be employed by the Company on the terms and conditions herein
set forth. The initial term (the “Term”) of this Agreement shall be for a
one-year period commencing on the Effective Date. The Term shall be
automatically extended by one additional day for each day beyond the Effective
Date that the Executive remains employed by the Company until such time as the
Company elects to cease such extension by giving written notice of such election
to the Executive specifying the effective date of such notice. In such event,
the Agreement shall terminate on the first anniversary of the effective date of
such election notice.



--------------------------------------------------------------------------------

3. Duties; Extent of Services.

(a) Executive is and will be engaged by the Company as President and Chief
Operating Officer reporting directly to Paul J. Diaz, Chief Executive Officer.

(b) Executive, subject to the direction and control of the Board of Directors of
the Parent (the “Board”) and the Company, shall have the power and authority
commensurate with his executive status and necessary to perform his duties
hereunder. During the Term, Executive shall devote his entire working time,
attention, labor, skill and energies to the business of the Company, and shall
not, without the consent of the Company, be actively engaged in any other
business activity, whether or not such business activity is pursued for gain,
profit or other pecuniary advantage.

4. Compensation. As compensation for services hereunder rendered, Executive
shall receive during the Term:

(a) A base salary (“Base Salary”) of not less than $750,000 per year payable in
equal installments in accordance with the Company’s normal payroll procedures.
Executive may receive increases in his Base Salary from time to time, as
approved by the Board in its sole discretion.

(b) In addition to Base Salary, Executive will be eligible to participate in the
Company’s annual short-term and long-term incentive compensation plans, in
accordance with the terms and conditions of such plans as may be in effect from
time to time, subject to the following:

(1) subject to uniform adjustments applicable to other executive officers of the
Company, the Executive’s target bonus under the short-term incentive plan is 80%
of Base Salary (the “Target Bonus”).

(2) subject to uniform adjustments applicable to other executive officers of the
Company, the Executive’s target bonus under the long-term incentive plan is 45%
of Base Salary, with a maximum of 90%.

For purposes of calculations for 2012, Base Salary and the Base Salary
multiplier under (b)(1) and (b)(2) shall be calculated based on the rate and
multiplier in effect on or after the Effective Date of this Agreement, with no
proration for the period before and after the Effective Date.

 

2



--------------------------------------------------------------------------------

5. Benefits.

(a) Executive shall be entitled to participate in any and all pension benefit
(whether tax qualified or non-qualified), welfare benefit (including, without
limitation, medical, dental, disability and group life insurance coverages) and
fringe benefit plans from time to time in effect for officers of the Company and
its affiliates.

(b) Executive shall be entitled to participate in such bonus, stock option, or
other incentive compensation plans of the Company and its affiliates as in
effect from time to time for officers of the Company. Upon the Effective Date,
the Executive Compensation Committee of the Parent Board will approve a grant of
250,000 shares of time-based restricted stock of Kindred Healthcare that will
vest in full on September 20, 2015 and are subject to the terms and conditions
of the Kindred Healthcare, Inc. 2011 Stock Incentive Plan and the applicable
award agreement related thereto (the “Retention Award”).

(c) Executive shall be entitled to earn paid time off each year up to a maximum
of 208 hours per year, subject to the Company’s policies, as in effect from time
to time. The Executive shall schedule the timing of such paid time off in a
reasonable manner. The Executive also may be entitled to such other leave, with
or without compensation, as shall be mutually agreed by the Company and
Executive.

(d) Executive may incur reasonable expenses for promoting the Company’s
business, including expenses for entertainment, travel and similar items. The
Company shall reimburse Executive for all such reasonable expenses in accordance
with the Company’s reimbursement policies and procedures, as may be in effect
from time to time.

(e) While this Agreement is in effect, the Company shall provide the Executive
with (i) director’s and officer’s liability insurance coverage; (ii) life
insurance for which the Executive may designate the beneficiary or
beneficiaries; and (iii) long-term disability insurance, consistent with the
benefits provided to the Company’s executive officers.

6. Termination of Employment.

(a) Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death during the Term. If the Company determines in good faith
that the Disability of Executive has occurred during the Term (pursuant to the
definition of Disability set forth below) it may give to Executive written
notice of its intention to terminate Executive’s employment. In such event,
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by Executive (the “Disability Effective Date”),
provided that, within the 30 days after such receipt, Executive shall not have
returned to full-time performance of Executive’s duties. For purposes of this
Agreement, “Disability” shall mean Executive’s absence from his full-time duties
hereunder for a period of 90 days due to disability as defined in the long-term
disability plan provided to Executive by the Company.

 

3



--------------------------------------------------------------------------------

(b) Cause. The Company may terminate Executive’s employment during the Term for
Cause. For purposes of this Agreement, “Cause” shall mean the Executive’s
(i) conviction of or plea of nolo contendere to a crime involving moral
turpitude; or (ii) willful and material breach by Executive of his duties and
responsibilities, which is committed in bad faith or without reasonable belief
that such breaching conduct is in the best interests of the Company and its
affiliates, but with respect to (ii) only if the Board adopts a resolution by a
vote of at least 75% of its members so finding after giving the Executive and
his attorney an opportunity to be heard by the Board and a reasonable
opportunity of not less than 30 days to remedy or correct the purported
breaching conduct. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or based upon advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by Executive in good faith and in the best interests of the Company.

(c) Good Reason. Executive’s employment may be terminated during the Term by
Executive for Good Reason. “Good Reason” shall exist upon the occurrence,
without Executive’s express written consent, of any of the following events:

(1) a material adverse change in Executive’s authority, duties or
responsibilities (including, without limitation, the Company assigning to
Executive duties of a substantially nonexecutive or nonmanagerial nature, other
than any such change directly attributable to the fact that the Company is no
longer publicly owned);

(2) the Company shall materially reduce the Base Salary or annual bonus
opportunity of Executive (for this purpose only, “materially” means a reduction
in Base Salary or annual bonus opportunity of 5% or greater);

(3) the Company shall require Executive to relocate Executive’s principal
business office more than 30 miles, provided that the Executive and the Company
acknowledge that Executive’s principal business office is 680 South Fourth
Street, Louisville, Kentucky 40202;

(4) a material breach by the Company of Section 5(a), Section 5(b), Section 5(e)
or Section 9(c) of this Agreement;

(5) the failure by the Parent or the Company to publicly announce the Executive
as successor chief executive officer of Parent on or before August 31, 2014;

(6) the failure by the Parent or the Company to effectuate Executive’s
transition to chief executive officer on or before August 31, 2015; or

 

4



--------------------------------------------------------------------------------

(7) the appointment, or announcement of appointment, of any person other than
Executive as interim, acting or successor chief executive officer of Parent,
either before or after August 31, 2014.

For purposes of this Agreement, “Good Reason” shall not exist until after
Executive has given the Company notice of the applicable event within 90 days of
the initial occurrence of such event and which is not remedied within 30 days
after receipt of written notice from Executive specifically delineating such
claimed event and setting forth Executive’s intention to terminate employment if
not remedied; provided, that if the specified event cannot reasonably be
remedied within such 30-day period and the Company commences reasonable steps
within such 30-day period to remedy such event and diligently continues such
steps thereafter until a remedy is effected, such event shall not constitute
“Good Reason” provided that such event is remedied within 60 days after receipt
of such written notice.

(d) Notice of Termination. Any termination by the Company for Cause, or by
Executive for Good Reason, shall be communicated by Notice of Termination given
in accordance with this Agreement. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and (iii) specifies the
intended termination date (which date, in the case of a termination for Good
Reason, shall be not more than thirty days after the giving of such notice). The
failure by Executive or the Company to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of Executive or the Company, respectively, hereunder
or preclude Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing Executive’s or the Company’s rights hereunder.

(e) Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, or by Executive for Good
Reason, the later of the date specified in the Notice of Termination or the date
that is one day after the last day of any applicable cure period, (ii) if
Executive’s employment is terminated by the Company other than for Cause or
Disability, or Executive resigns without Good Reason, the Date of Termination
shall be the date on which the Company or Executive notified Executive or the
Company, respectively, of such termination, and (iii) if Executive’s employment
is terminated by reason of death or Disability, the Date of Termination shall be
the date of death of Executive or the Disability Effective Date, as the case may
be.

7. Obligations of the Company Upon Termination. Following the termination of
Executive’s employment hereunder for any reason, the Company shall pay Executive
his Base Salary through the Date of Termination and any amounts owed to
Executive pursuant to the terms and conditions of the benefit plans and programs
of the Company at the time such payments are due. In addition, subject to
Section 7(f) hereof and the conditions set forth below, Executive shall be
entitled to the following additional payments:

 

5



--------------------------------------------------------------------------------

(a) Death or Disability. If, during the Term, Executive’s employment shall
terminate by reason of Executive’s death or Disability, the Company shall pay to
Executive (or his designated beneficiary or estate, as the case may be) an
amount equal to the product of (i) the annual bonus under the short-term
incentive plan to which the Executive would have been entitled for the year of
termination of employment had Executive’s employment with the Company not been
terminated, as determined in accordance with Section 4(b)(1) hereof, if any, and
(ii) a fraction, the numerator of which is the number of days in the period
beginning on the first day of the calendar year in which such termination occurs
and ending on the Date of Termination and the denominator of which is 365. Such
amount shall be paid on the date when such amounts would otherwise have been
payable to the Executive if Executive’s employment with the Company had not
terminated, as determined in accordance with the terms and conditions of the
applicable short-term incentive plan.

(b) Good Reason; Other than for Cause. If, during the Term, the Company shall
terminate Executive’s employment other than for Cause (but not for Disability),
or the Executive shall terminate his employment for Good Reason:

(1) in satisfaction of the annual bonus Executive would otherwise be eligible to
receive under the short-term incentive plan in respect of the calendar year in
which the Date of Termination occurs, the Company shall pay to Executive an
amount equal to the product of (i) the annual bonus, if any, to which the
Executive would have been entitled for the year in which the Date of Termination
occurs had Executive’s employment with the Company not been terminated, as
determined in accordance with the terms and conditions of the applicable
short-term incentive plan of the Company as provided in Section 4(b)(1) hereof,
and (ii) a fraction, the numerator of which is the number of days in the period
beginning on the first day of the calendar year in which the Date of Termination
occurs and ending on the Date of Termination and the denominator of which is
365. Such amount shall be paid on the date when such amounts would otherwise
have been payable to the Executive if Executive’s employment with the Company
had not terminated as determined in accordance with the terms and conditions of
the applicable short-term incentive plan of the Company, but in no event later
than 2.5 months following the end of the year in which the Date of Termination
occurs.

(2) Within 14 days following Executive’s Date of Termination, the Company shall
pay to Executive a cash severance payment in an amount equal to two times the
sum of the Executive’s Base Salary and Target Bonus as of the Date of
Termination.

(3) With respect to the Company’s long-term incentive plan, the Company shall
provide and pay the following amounts:

 

6



--------------------------------------------------------------------------------

(i) for the year in which the Executive’s Date of Termination occurs, the
Executive shall be entitled to a long-term incentive award equal to the product
of (A) the long-term incentive bonus, if any, Executive would have been entitled
to in respect of the calendar year in which the Date of Termination occurs had
Executive’s employment with the Company not been terminated, as determined based
on actual performance and in accordance with the terms and conditions of the
Company’s long-term incentive plan, and (B) a fraction, the numerator of which
is the number of days in the period commencing on the first day of the calendar
year in which the Date of Termination occurs and ending on the Date of
Termination and the denominator of which is 365. Such amount shall be paid on
the same schedule and in the same manner as if the Executive had remained
employed with the Company through settlement of such long-term incentive award,
as determined in accordance with the terms and conditions of the Company’s
long-term incentive plan.

(ii) with respect to years prior to the year in which the Executive’s Date of
Termination occurs and to the extent not yet paid, the Company shall pay to
Executive any amounts earned by the Executive prior to the Date of Termination
under the Company’s long-term incentive plan. Such amount shall be paid on the
same schedule and in the same manner as if the Executive had remained employed
with the Company through settlement of such long-term incentive award, as
determined in accordance with the terms and conditions of the Company’s
long-term incentive plan.

(4) For the two year period following the Date of Termination, (the “Benefit
Continuation Period”), the Executive shall be treated as if he had continued to
be an Executive for all purposes under the Company’s health insurance plan and
dental insurance plan; or if the Executive is prohibited from participating in
such plans, the Company shall otherwise provide such benefits. Executive shall
be responsible for any employee contributions for such insurance coverage.
Following the Benefit Continuation Period, the Executive shall be entitled to
receive continuation coverage under Part 6 of Title I of ERISA (“COBRA
Benefits”), by treating the end of this period as the applicable qualifying
event (i.e., as a termination of employment for purposes of ERISA § 603(2)) and
with the concurrent loss of coverage occurring on the same date, to the extent
allowed by law.

(5) For the Benefit Continuation Period, Company shall maintain in force, at its
expense, the Executive’s life insurance in effect under the Company’s voluntary
life insurance benefit plan as of the Date of Termination. Executive shall be
responsible for any employee contributions for such insurance coverage. For
purposes of clarification, the portion of the premiums in respect of such
voluntary life insurance for which Executive and Company are responsible,
respectively, shall be the same as the portion for which Executive and Company
are responsible, respectively, immediately prior to the Date of Termination.

 

7



--------------------------------------------------------------------------------

(6) For the Benefit Continuation Period, the Company shall provide short-term
and long-term disability insurance benefits to Executive equivalent to the
coverage that the Executive would have had if he had remained employed under the
disability insurance plans applicable to Executive on the Date of Termination.
Executive shall be responsible for any employee contributions for such insurance
coverage. Should Executive become disabled during such period, Executive shall
be entitled to receive such benefits, and for such duration, as the applicable
plan provides. For purposes of clarification, the portion of the premiums in
respect of such short-term and long-term disability benefits for which Executive
and Company are responsible, respectively, shall be the same as the portion for
which Executive and Company are responsible, respectively, immediately prior to
the Date of Termination.

(7) Within fifteen (15) days after the Date of Termination, the Company shall
pay to Executive a cash payment in an amount, if any, necessary to compensate
Executive for the Executive’s unvested interests under the Company’s retirement
savings plan which are forfeited by Executive in connection with the termination
of Executive’s employment.

(8) Any outstanding unvested stock options, stock performance units or similar
equity awards (other than restricted stock awards) held by Executive on the Date
of Termination shall continue to vest in accordance with their original terms
(including any related performance measures) for the duration of the Benefit
Continuation Period as if Executive had remained an employee of the Company
through the end of such period and any such stock option, stock performance unit
or other equity award (other than restricted stock awards) that has not vested
as of the conclusion of such period shall be immediately cancelled and forfeited
as of such date. In addition, Executive shall have the right to continue to
exercise any outstanding vested stock options held by Executive during the
Benefit Continuation Period; provided that in no event shall Executive be
entitled to exercise any such option beyond the original expiration date of such
option. Any outstanding restricted stock award held by Executive as of the Date
of Termination, including the Retention Award, that would have vested during the
Benefit Continuation Period had Executive remained an employee of the Company
through the end of such period shall be immediately vested as of the Date of
Termination and any restricted stock award that would not have vested as of the
conclusion of such period shall be immediately cancelled and forfeited as of
such date.

(9) Company shall adopt such amendments to its benefit plans and other
agreements referred to in this Agreement, if any, as are necessary to effectuate
the provisions of this Section 7. To the extent an applicable plan or agreement
cannot be so amended due to nondiscrimination or other requirements applicable
to the plan, Company shall adopt or implement an alternative written plan or
program to accomplish the purpose.

 

8



--------------------------------------------------------------------------------

(10) Notwithstanding anything in this Agreement to the contrary, in no event
shall the provision of in-kind benefits pursuant to this Section 7 during any
taxable year of Executive affect the provision of in-kind benefits pursuant to
this Section 7 in any other taxable year of Executive.

(c) Cause; Other than for Good Reason. If Executive’s employment shall be
terminated for Cause or Executive terminates employment without Good Reason (and
other than due to such Executive’s death or Disability) during the Term, this
Agreement shall terminate without further additional obligations to Executive
under this Agreement.

(d) Death after Termination. In the event of the death of Executive during the
period Executive is receiving payments pursuant to this Agreement, Executive’s
designated beneficiary shall be entitled to receive the balance of the payments
owed to the Executive hereunder; or in the event of no designated beneficiary,
the remaining payments shall be made to Executive’s estate.

(e) If the Company is unable to provide the Executive with any benefits required
hereunder by reason of the termination of the Executive’s employment pursuant to
this Section 7, then the Company shall pay the Executive cash equal to the value
of the benefit that otherwise would have accrued for the Executive’s benefit
under the plan, for the period during which such benefits could not be provided
under the plans, said cash payments to be made within 45 days after the end of
the year for which such contributions would have been made or would have
accrued.

(f) General Release of Claims. Notwithstanding anything herein to the contrary,
the amounts payable pursuant to this Section 7 are subject to the condition that
Executive has delivered to the Company an executed copy of an irrevocable
general release of claims in a form satisfactory to the Company within the 60
day period immediately following the Executive’s separation from service (the
“Release Period”). Any payment that otherwise would be made prior to Executive’s
delivery of such executed release pursuant to this Section 7 shall be paid on
the first business day following the conclusion of the Release Period; provided
that in-kind benefits provided in subsection (b)(3), (4), (5) and (6) of this
Section 7 shall continue in effect after separation from service pending the
execution and delivery of such release for a period not to exceed 60 days, and
provided further that if such release is not executed and delivered within such
60-day period, Executive shall reimburse the Company for the full cost of
coverage during such period.

(g) Six Month Delay for Specified Employees. Notwithstanding anything herein to
the contrary, if at the time of Executive’s separation from service Executive is
a “specified employee” as defined in Section 409A of the Internal Revenue Code
of 1986, as amended and the regulations promulgated thereunder (the “Code”) and
the deferral of the payment payable pursuant to Section 7(b)(2) is necessary in
order to prevent any

 

9



--------------------------------------------------------------------------------

accelerated or additional tax under Section 409A of the Code, then the payment
to which Executive would otherwise be entitled during the first six months
following his separation from service shall be deferred and accumulated (without
any reduction in such payment ultimately paid to Executive) for a period of six
months from the date of separation from service and paid in a lump sum on the
first day of the seventh month following such separation from service (or, if
earlier, the date of Executive’s death), together with interest during such
period at a rate computed by adding 2.00% to the Prime Rate as published in the
Money Rates section of the Wall Street Journal, or other equivalent publication
if the Wall Street Journal no longer publishes such information, on the first
publication date of the Wall Street Journal or equivalent publication after the
date of Executive’s separation from service (provided that if more than one such
Prime Rate is published on any given day, the highest of such published rates
shall be used).

8. Disputes. Any dispute or controversy arising under, out of, or in connection
with this Agreement shall, at the election and upon written demand of either
party, be finally determined and settled by binding arbitration in the City of
Louisville, Kentucky, in accordance with the Labor Arbitration rules and
procedures of the American Arbitration Association, and judgment upon the award
may be entered in any court having jurisdiction thereof. The Company shall pay
all costs of the arbitration and all reasonable attorneys’ and accountants’ fees
of the Executive in connection therewith, including any litigation to enforce
any arbitration award.

9. Successors.

(a) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the
Company, its Parent and their successors and assigns.

(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, or any business of the Company for which
Executive’s services are principally performed, to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Section 9, “Company” shall mean the Company, its Parent and
their successors and assigns, and any successor to its business and/or assets
which assumes and agrees to perform this Agreement as aforesaid, by operation of
law, or otherwise.

10. Other Severance Benefits. Executive hereby agrees that in consideration for
the payments to be received under Section 7(b) of this Agreement, Executive
waives any and all rights to any payments or benefits under any severance plans
or arrangements of the Company or its affiliates that specifically provide for
severance payments, other than the Change

 

10



--------------------------------------------------------------------------------

in Control Severance Agreement between the Company and Executive (the “Change in
Control Severance Agreement”); provided that any payments payable to Executive
under Section 7(b) hereof shall be offset by any payments payable under the
Change in Control Severance Agreement.

11. Withholding. All payments to be made to Executive hereunder will be subject
to all applicable required withholding of taxes.

12. No Mitigation. Executive shall have no duty to mitigate his damages by
seeking other employment and, should Executive actually receive compensation
from any such other employment, the payments required hereunder (including
without limitation the provision of in-kind benefits provided under Section 7(b)
hereof) shall not be reduced or offset by any such compensation. Further, the
Company’s and Parent’s obligations to make any payments hereunder shall not be
subject to or affected by any setoff, counterclaims or defenses which the
Company or Parent may have against Executive or others.

13. Non-Competition. The provisions of this Section 13 and any related
provisions shall survive termination of this Agreement and/or Executive’s
employment with the Company and do not supersede, but are in addition to and not
in lieu of, any other agreements signed by Executive concerning non-competition,
confidentiality, solicitation of employees, or trade secrets, and are included
in consideration for the Company entering into this Agreement. Executive’s right
to receive and retain the benefits specified in this Agreement is conditioned
upon Executive’s compliance with the terms of this Section 13:

(a) Non-Compete.

(1) During the Executive’s employment with the Company and during the period
beginning on the Date of Termination and ending one (1) year thereafter (the
“Non-Compete Period”), the Executive shall not, without prior written approval
of the Company’s Chief Executive Officer, become an officer, employee, agent,
partner, or director of, or provide any services or advice to or for, any
business enterprise in substantial direct competition (as defined in
Section 13(a)(2)) with the Company. The above constraint shall not prevent the
Executive from making passive investments, not to exceed five percent (5%) of
the total equity value, in any enterprise where Executive’s services or advice
is not required or provided.

(2) For purposes of this Section 13(a), a business enterprise with which the
Executive becomes associated as an officer, employee, agent, partner, or
director shall be considered in substantial direct competition with the Company
if such entity owns, operates or manages long-term acute care hospitals, nursing
facilities, inpatient rehabilitation hospitals, or provides contract
rehabilitation therapy services, home health services or hospice services within
any state or country where the Company or any of its direct or indirect
subsidiaries or affiliates has operations as of the Date of Termination.

 

11



--------------------------------------------------------------------------------

(3) During the Executive’s employment with the Company and during the
Non-Compete Period, the Executive shall not, without prior written approval of
the Company’s Chief Executive Officer, directly or indirectly, solicit, provide
to, take away, or attempt to take away or provide to any customer or solicited
prospect of the Company or any of its direct or indirect subsidiaries any
business of a type which the Company or such subsidiary provides or markets or
which is competitive with any business then engaged in (or product or services
marketed or planned to be marketed) by the Company or any of its direct or
indirect subsidiaries; or induce or attempt to induce any such customer to
reduce such customer’s business with that business entity, or divert any such
customer’s business from the Company and its direct or indirect subsidiaries; or
discuss that subject with any such customer.

(b) Non-Solicit. During the Executive’s employment with the Company and during
the period beginning on the Date of Termination and ending two (2) years
thereafter, Executive shall not directly or indirectly, individually or on
behalf of any person other than the Company, aid or endeavor to solicit or
induce any of the Company’s or its affiliates’ employees to leave their
employment with the Company or such affiliates in order to accept employment
with Executive or any other person, corporation, limited liability company,
partnership, sole proprietorship or other entity.

(c) Provisions Relating To Non-Competition and Non-Solicitation. The provisions
of this Section 13 shall survive the termination of Executive’s employment and
this Agreement and shall not be affected by any subsequent changes in employment
terms, positions, duties, responsibilities, authority, or employment
termination, permitted or contemplated by this Agreement. To the extent that any
covenant set forth in this Section 13 of this Agreement shall be determined to
be invalid or unenforceable in any respect or to any extent, the covenant shall
not be void or rendered invalid, but instead shall be automatically amended for
such lesser term, to such lesser extent, or in such other lesser degree, as will
grant the Company the maximum protection and restrictions on the Executive’s
activities permitted by applicable law in such circumstances. The Company shall
have the right to injunctive relief to restrain any breach or threatened breach
of any provisions in this Section 13 in addition to and not in lieu of any
rights to recover damages or cease making payments under this Agreement. The
Company shall have the right to advise any prospective or then current employer
of Executive of the provisions of this Agreement without liability. The
Company’s right to enforce the provisions of this Agreement shall not be
affected by the existence, or non-existence, of any other similar agreement for
any other executive, or by the Company’s failure to exercise any of its rights
under this Agreement or any other similar agreement or to have in effect a
similar agreement for any other employee.

14. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or sent by telephone facsimile transmission, personal or overnight couriers, or
registered mail with confirmation or receipt, addressed as follows:

 

12



--------------------------------------------------------------------------------

If to Executive:

Benjamin A. Breier

5400 Farm Ridge Lane

Prospect, KY 40059

with copy to: Richard Northern, Esq.

Wyatt, Tarrant & Combs, LLP

500 West Jefferson Street

Louisville, KY 40202

If to Company:

Kindred Healthcare Operating, Inc.

680 South Fourth Street

Louisville, KY 40202

Attn: General Counsel

15. Waiver of Breach and Severability. The waiver by either party of a breach of
any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach by either party. In the event any
provision of this Agreement is found to be invalid or unenforceable, it may be
severed from the Agreement and the remaining provisions of the Agreement shall
continue to be binding and effective.

16. Entire Agreement; Amendment. This Agreement contains the entire agreement of
the parties with respect to the subject matter hereof and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
and warranties between them, whether written or oral with respect to the subject
matter hereof. No provisions of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
signed by Executive and such officer of the Company specifically designated by
the Board.

17. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware.

18. Headings. The headings in this Agreement are for convenience only and shall
not be used to interpret or construe its provisions.

19. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

20. Survival. Any provision of this Agreement creating obligations extending
beyond the Term of this Agreement shall survive the expiration or termination of
this Agreement, regardless of the reason for such termination.

 

13



--------------------------------------------------------------------------------

21. Section 409A. If any provision of this Agreement (or any award of
compensation or benefits provided under this Agreement) would cause Executive to
incur any additional tax or interest under Section 409A of the Code, the Company
shall reform such provision to comply with 409A and agrees to maintain, to the
maximum extent practicable without violating 409A of the Code, the original
intent and economic benefit to Executive of the applicable provision; provided
that in the event additional tax, interest or penalty is incurred by Executive
due to a violation of Section 409A of the Code resulting from the termination of
employment of Executive under Sections 6(c)(5) or 6(c)(6) of this Agreement, the
Company will make Executive whole with regard to any such additional tax,
interest or penalty incurred by Executive. Furthermore, notwithstanding anything
herein to the contrary, no payment or benefit payable under this Agreement shall
be required to be paid or provided in calendar year 2012 if the payment of such
payment or benefit would constitute an impermissible acceleration under
Section 409A of the Code and the transition guidance thereunder and such payment
shall instead be paid on January 1, 2013, without interest.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

KINDRED HEALTHCARE OPERATING, INC. By:   /s/ Paul J. Diaz   Paul J. Diaz   Chief
Executive Officer For the purpose of Section 7 and Section 9, and as guarantor
of Company’s obligations under this Agreement KINDRED HEALTHCARE, INC. By:   /s/
Paul J. Diaz   Paul J. Diaz   Chief Executive Officer /s/ Benjamin A. Breier
BENJAMIN A. BREIER

 

15